DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2021 has been entered.
 
Response to Amendment
The amendment filed 06/11/2021 has been entered.  Claims 49-52 have been amended; no claims have been canceled; and no new claims have been added.  Claims 49-52 remain pending in the application.

Response to Arguments
Applicant's arguments filed on 12/30/31 have been fully considered but they are not persuasive.  On page 7 of 9 of Applicant’s Remarks filed on 06/11/2021, Applicant asserts 

Applicant respectfully submits that Shimezawa indicates that whether a signal waveform is optimal or not depends on conditions or situations. However, Shimezawa neither discloses nor suggests anything about conditions or situations under which it is possible to say that a default signal waveform continues to stay optimal. A person skilled in the art should consider whether a signal waveform is optimal depends on a communication environment. In Shimezawa, since the communication environment changes from moment to moment, the default signal waveform does not continue to stay optimal. Therefore, in Shimezawa, it is not obvious to configure a signal waveform for the MSG 3 transmission and all of its subsequent PUSCH transmissions only through first information. Therefore, Shimezawa fails to teach, disclose, or suggest "in a case that a base station configures, without configuring the second information, a transmission waveform for the MSG 3 transmission and all of its subsequent PUSCH transmission only through the first information, the transmission circuitry performs the MSG 3 transmission and the all of its subsequent PUSCH transmissions with use of a transmission waveform determined based on the first information," as recited by amended independent claim 49.	

	Examiner respectfully disagrees with Applicant’s characterization of Shimezawa’s teachings.  In particular, Applicant applies an unduly narrow interpretation to the term optimal than that used in Shimezawa.  Shimezawa discloses a myriad of conditions or situations in which a first or second waveform is set for uplink transmission.  Thus, when the first or second waveform is set for uplink transmission over the other, that waveform is considered “optimal” for the particular situation or condition.  Paragraph [0199] discloses that the default signal waveform provided through broadcast information is the second transmission waveform and it is to be used by a device to transmit uplink information before RRC signaling (i.e. before the device is RRC connected) is potentially sent.  In paragraph [0216], Shimezawa discloses, for example, that when the transmission mode related to the schedule set for the uplink communication is the non-grant-based transmission mode for mMTC, the second transmission waveform is used.  Shimezawa does not disclose that in this particular situation, the transmission waveform is changed to a waveform other than the second transmission waveform. Thus, it is readily apparent to one of ordinary skill in the art that Shimezawa discloses a situation in which the default signal waveform/second signal waveform (¶ [0199]) is used for an initial transmission before the UE is RRC connected to the base station and the UE continues to use the default signal waveform/second transmission waveform for all uplink transmissions subsequent to the initial transmission for non-grant-based transmission mode for mMTC (¶ [0216]) (i.e. the base station does not need to configure RRC signaling to instruct the UE to use the second transmission waveform because it was already configured in the broadcasting information).  Applicant states that in Shimezawa, since the communication environment changes from moment to moment, the default signal waveform does not continue to stay optimal.  However, Applicant provides no support for this statement and does not cite to any such statement in the Shimezawa reference itself.  

Claim Interpretation
Upon further consideration, method claims 50 and 52 are no longer interpreted to include contingent limitations.  Rather, the scope of the method claims are interpreted to include all limitations that include the language “in a case that.”  In particular, method claim 50 is interpreted to include: wherein a transmission waveform applied to the MSG 3 transmission is determined based on the first information in a case that second information is configured, a transmission waveform applied to the PUSCH transmission is determined based on the second information in a case that the second information is configured, the transmission waveform applied to the PUSCH transmission is determined based on the first information in a case that the second information, is not configured, and in a case that a base station configures, without configuring the second information, a transmission waveform for the MSG transmission and all of its subsequent PUSCH transmissions only through the first information, the transmission circuitry performs the MSG 3 transmission and the all of its subsequent PUSCH transmissions with use of a transmission waveform determined based on the first information.  Similarly, method claim 52 is interpreted to include wherein a transmission waveform applied to the MSG 3 transmission is determined based on the first information in a case that second information is configured, a transmission waveform applied to the PUSCH transmission is determined based on the second information in a case that the second information is configured, the transmission waveform applied to the PUSCH transmission is determined based on the first information in a case that the second information is not configured, and in a case that a base station configures, without configuring the second information, a transmission waveform for the MSG3 transmission and all of its subsequent PUSCH transmissions only through the first information, the base station receives the MSG 3 transmission and the all of its subsequent PUSCH transmissions transmitted by the UE which performs the MSG 3 transmission and  the all of its subsequent PUSCH transmissions with use of a transmission waveform determined based on the first information.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claims 49-52 are rejected under 35 U.S.C. 103 as being unpatentable over Shimezawa et al. (US PG Pub 2019/0182812 A1, hereinafter “Shimezawa”), in view of Ly et al. (US PG Pub 2018/0116000 A1, hereinafter “Ly”), and further in view of Son et al. (US PG Pub 2014/0153452 A1, hereinafter “Son”).
	Regarding claim 49, Shimezawa teaches a user equipment (UE) (FIG. 9 terminal device 2) comprising: reception circuitry (FIG. 9 receiving unit 205) configured to receive first information for determining which of a first transmission waveform or a second transmission waveform (¶¶ [0186], [0199] base station transmits broadcasting information (reads on first information) that specifies in advance a default signal waveform; first signal waveform is assumed to be CP-OFDM, and a second signal waveform is assumed to be SC-FDMA . . . also referred to as discrete Fourier transform-spread-orthogonal frequency division multiplexing (DFT-s-OFDM)) is applied to an initial  transmission (¶ [0199] uplink communication can be transmitted using a predetermined signal waveform (i.e. default waveform) until the signal waveform for the uplink communication is set by RRC signaling {i.e. an initial uplink transmission uses a default signal waveform until the signal waveform is set by RRC signaling}), and transmission circuitry (FIG. 9 transmitting unit 207) configured to perform the initial transmission (¶¶ [0198], [0199]), wherein a transmission waveform applied to the initial transmission is determined based on the first information in a case that second information is configured (¶ [0199] interpreted as the default signal waveform applied to the initial transmission is determined based on the broadcasting information in a case that the second information (i.e. information set by RRC signaling) is configured because the initial transmission occurs before the second information is received.  Thus, the initial/first transmission must use the default waveform even in a case where the second information is later received via RRC signaling), and the second information is information received via dedicated RRC signaling, for determining which of the first transmission waveform or the second transmission waveform is applied to a PUSCH transmission (¶ [0197] NR-PUSCH is transmitted by uplink signal waveform; ¶ [0199] the uplink communication (i.e. PUSCH transmission) can be transmitted using a predetermined signal waveform until the signal waveform for the uplink communication is set by RRC signaling or the like (i.e. second information received via RRC signaling));a transmission waveform applied to the PUSCH transmission is determined based on the second information in a case that the second information is configured (¶ [0199] interpreted as a waveform applied to a PUSCH transmission after the initial PUSCH transmission is determined based on the waveform set by RRC signaling (i.e. second information) once the RRC signaling is received.  As further bolstered in ¶ [0198], in certain situations, the base station can instruct the UE to switch to an optimal waveform for uplink transmissions after the initial transmission using the default waveform), the transmission waveform applied to the PUSCH transmission is determined based on the first information in a case that the second information is not configured (¶¶ [0198], [0199] interpreted as a waveform applied to a PUSCH transmission after the initial PUSCH transmission continues to be the default waveform in the event that second information is not set by RRC signaling or the like (i.e. second information is not configured); ¶ [0199] default signal waveform is the second signal waveform; ¶ [0216] in a case in which the transmission mode related to the schedule set for the uplink communication is the non-grant-based transmission mode, the second signal waveform  is used for the uplink communication. This is a suitable method in a case in which the non-grant-based transmission mode is used for the mMTC {interpreted as the default signal waveform configured in the first information continues to be applied to the PUSCH transmission when the transmission mode related to the schedule set for the uplink communication is the non-grant-based transmission mode for mMTC), the PUSCH transmission is for a different type of PUSCH transmission than the initial transmission, the second information is information for causing the UE to configure the different type of PUSCH transmission but not the MSG 3 transmission (¶ [0199] teaches that the base station can broadcast information that sets a default signal waveform to be used by a UE until the base station subsequently sets the signal waveform to be used by a UE via RRC signaling.  Thus, the first broadcasted information that sets a default signal waveform would be used by a UE attempting to connect to a base station via the random access procedure (which includes a msg 3 transmission).  Because a UE is not considered RRC connected to a base station until it successfully completes the procedure, the RRC signaling used to subsequently set the signal waveform would cause the UE to configure a PUSCH transmission after the UE is RRC connected to the base station, which reads on a different type of PUSCH transmission than the initial transmission/MSG 3 transmission.  In other words, the signal waveform set by RRC signaling (i.e. second information) is for signals transmitted by the UE after the MSG 3 transmission of a random access process has already occurred which means that the second information is for a different type of PUSCH transmission than the MSG 3 transmission), the first transmission waveform is DFT-S-OFDM (¶ [0186] second signal waveform is SC-FDMA . . . also referred to as discrete Fourier transform-spread-orthogonal frequency division multiplexing (DFT-s-OFDM)), the second transmission waveform is CP-OFDM (¶ [0186] first signal waveform is CP-OFDM), and in a case that a base station configures, without configuring the second information, a transmission waveform for the initial transmission and all of its subsequent PUSCH transmissions only through the first information, the transmission circuitry performs the MSG 3 transmission and the all of its subsequent PUSCH transmissions with use of a transmission waveform determined based on the first information (¶¶ [0198], [0199]; [0216] interpreted as a waveform applied to all PUSCH transmissions including the initial transmission and all of the UE’s subsequent PUSCH transmissions, when the transmission mode is the non-grant based transmission mode for mMTC, continues to be the default waveform/second signal waveform (i.e. second information is not configured).  Thus, when the non-grant based transmission mode for mMTC is configured, the transmission circuitry of the UE performs the initial transmission and the all of its subsequent PUSCH transmissions with use of a transmission waveform determined based on the first information (i.e. the default/second waveform configured in the broadcast information)).
	Shimezawa does not explicitly teach that the initial transmission is a message 3 (MSG 3) transmission and that the PUSCH transmission is scheduled by a PDCCH.
	In analogous art, Ly (cited in the PTO-892 form mailed on 4/29/2020) teaches that the initial transmission is a message 3 (MSG 3)  transmission (¶¶ [0077] – [0078] disclose that the first network access device transmits a RAR (random access response) message format 1 or 2 including a CP-OFDM waveform resource assignment or either a CP-OFDM waveform resource assignment or a DFT-s-OFDM waveform resource assignment, respectively, for the UE to transmit Msg3 of a four-step RACH procedure transmitted on a PUSCH) {interpreted as the UE receives in a random access response (RAR) message, also known as Msg2 of a RACH procedure, first information for determining whether to apply a CP-OFDM waveform or a DFT-s-OFDM waveform to a Msg3 transmission.  The Msg3 is an initial transmission because it is part of the random access procedure for the UE to connect to the base station (i.e. establish a RRC connected state) before it can receive dedicated RRC signaling}). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimezawa in order for the UE to receive information indicating which waveform to apply to a Msg3 as taught by Ly.  One would have been motivated to do so in order for the UE to send the Msg3 using a waveform that the base station is capable of receiving, thereby enabling the UE to successfully connect to the network to transmit and receive data, thereby ensuring quality of experience for the UE user.  (Ly ¶ ¶ [0077] – [0078]).  
	The combination of Shimezawa and Ly does not specifically teach that the PUSCH transmission is scheduled by a PDCCH.
	In analogous art, Son teaches that a PUSCH transmission is scheduled by a PDCCH (¶ [0207] location of a subframe of a scheduled . . . PUSCH may be indicated through a PDCCH . . . In this case, the location of the . . . PUSCH subframe may be indicated by an absolute subframe index or by the location of a relative subframe based on a scheduling PDCCH).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shimezawa and Ly in order for the PDSCH transmission to be scheduled by a PDCCH as taught by Son.  One would have been motivated to do so in order to enable cross subframe scheduling, thereby reducing the influence of interference between homogeneous or heterogeneous network which increases system throughput.  (Son ¶¶ [0007], [0207]).  

	Regarding claim 50, the claim is interpreted and rejected for the same reasons as set forth for claim 49.  

	Regarding claim 51, Shimezawa teaches a base station (FIG. 8 base station 1) comprising: transmission circuitry (FIG. 8 transmitting unit 107) configured to transmit first information for determining which of a first transmission waveform or a second transmission waveform (¶¶ [0186], [0199] base station transmits broadcasting information (reads on first information) that specifies in advance a default signal waveform; first signal waveform is assumed to be CP-OFDM, and a second signal waveform is assumed to be SC-FDMA . . . also referred to as discrete Fourier transform-spread-orthogonal frequency division multiplexing (DFT-s-OFDM)) is applied to an initial transmission (¶ [0197] NR-PUSCH is transmitted by uplink signal waveform; [0199] uplink communication can be transmitted using a predetermined signal waveform (i.e. default waveform) until the signal waveform for the uplink communication is set by RRC signaling {i.e. an initial uplink transmission uses a default signal waveform until the signal waveform is set by RRC signaling}), reception circuitry (FIG. 8 receiving unit 105) configured to receive the initial message transmitted by a user equipment (UE) which performs the initial message transmission (¶¶ [0198], [0199]), wherein a transmission waveform applied to the initial transmission is determined based on the first information in a case that the second information is configured (¶ [0199] interpreted as the default signal waveform applied to the initial PUSCH transmission (i.e. first transmission) is determined based on the broadcasting information in a case that the second information (i.e. information set by RRC signaling) is configured because the initial transmission occurs before the second information is received.  Thus, the initial/first transmission must use the default waveform even in a case where the second information is later received via RRC signaling.  Thus, the initial/first transmission must use the default waveform even in a case where the second information is later received via RRC signaling), and the second information is information transmitted via dedicated RRC signaling, for determining which of the first transmission waveform or the second transmission waveform is applied to a PUSCH transmission (¶ [0197] NR-PUSCH is transmitted by uplink signal waveform; ¶ [0199] the uplink communication (i.e. PUSCH transmission) can be transmitted using a predetermined signal waveform until the signal waveform for the uplink communication is set by RRC signaling or the like (i.e. second information transmitted via RRC signaling)), a transmission waveform applied to the PUSCH transmission is determined based on the second information in a case that the second information is configured ¶ [0199] interpreted as a waveform applied to a PUSCH transmission after the initial PUSCH transmission is determined based on the waveform set by RRC signaling (i.e. second information) once the RRC signaling is received.  As further bolstered in ¶ [0198], when certain conditions are met, the base station can instruct the UE to  switch to an optimal waveform for uplink transmissions after the initial transmission using the default waveform), the transmission waveform applied to the PUSCH transmission is determined based on the first information in a case that the second information is not configured (¶¶ [0198], [0199] interpreted as a waveform applied to a PUSCH transmission after the initial PUSCH transmission continues to be the default waveform in the event that RRC signaling is not set by RRC signaling or the like (i.e. second information is not configured); ¶ [0199] default signal waveform is the second signal waveform; ¶ [0216] in a case in which the transmission mode related to the schedule set for the uplink communication is the non-grant-based transmission mode, the second signal waveform  is used for the uplink communication. This is a suitable method in a case in which the non-grant-based transmission mode is used for the mMTC {interpreted as the default signal waveform configured in the first information continues to be applied to the PUSCH transmission when the transmission mode related to the schedule set for the uplink communication is the non-grant-based transmission mode for mMTC), the PUSCH transmission is for a different type of PUSCH transmission than the initial transmission, the second information is information for causing the UE to configure the different type of PUSCH transmission but not the MSG 3 transmission ([0199] teaches that the base station can broadcast information that sets a default signal waveform to be used by a UE until the base station subsequently sets the signal waveform to be used by a UE via RRC signaling.  Thus, the first broadcasted information that sets a default signal waveform would be used by a UE attempting to connect to a base station via the random access procedure (which includes a msg 3 transmission).  Because a UE is not considered RRC connected to a base station until it successfully completes the procedure, the RRC signaling used to subsequently set the signal waveform would cause the UE to configure a PUSCH transmission after the UE is RRC connected to the base station, which reads on a different type of PUSCH transmission than the initial transmission/MSG 3 transmission.  In other words, the signal waveform set by RRC signaling (i.e. second information) is for signals transmitted by the UE after the MSG 3 transmission of a random access process has already occurred which means that the second information is for a different type of PUSCH transmission than the MSG 3 transmission), the first transmission waveform is DEF-S-OFEM (for purposes of applying prior art, “DEF-S-OFEM” is interpreted as DFT-S-OFDM; ¶ [0186] second signal waveform is SC-FDMA . . . also referred to as discrete Fourier transform-spread-orthogonal frequency division multiplexing (DFT-s-OFDM)), the second transmission waveform is CP-OFDM (¶ [0186] first signal waveform is CP-OFDM), and in a case that a base station configures, without configuring the second information, a transmission waveform for the initial transmission and all of its subsequent PUSCH transmissions only through the first information, the reception circuitry receives the MSG 3 transmission and  the all of its subsequent PUSCH transmissions transmitted by the UE which performs the MSG 3 transmission and  the all of its subsequent PUSCH transmissions with use of a transmission waveform determined based on the first information (¶¶ [0198], [0199]; [0216] interpreted as a waveform applied to all PUSCH transmissions including the initial transmission and all of the UE’s subsequent PUSCH transmission, when the transmission mode is the non-grant based transmission mode for mMTC, continues to be the default waveform/second signal waveform (i.e. second information is not configured).  Thus, when the non-grant based transmission mode for mMTC is configured, reception circuitry of the base station receives the initial transmission and the all of its subsequent PUSCH transmissions transmitted by the UE which performs the initial transmission and all subsequent PUSCH transmissions with use of a transmission waveform determined based on the first information (i.e. the default/second waveform configured in the broadcast information)).	
	Shimezawa does explicitly teach that the initial transmission is a message 3 (MSG 3) transmission and that the PUSCH transmission is scheduled by a PDCCH.
	In analogous art, Ly (cited in the PTO-892 form mailed on 4/29/2020) teaches that the initial transmission is a message 3 (MSG 3)  transmission (¶¶ [0077] – [0078] disclose that the first network access device transmits a RAR (random access response) message format 1 or 2 including a CP-OFDM waveform resource assignment or either a CP-OFDM waveform resource assignment or a DFT-s-OFDM waveform resource assignment, respectively, for the UE to transmit Msg3 of a four-step RACH procedure transmitted on a PUSCH) {interpreted as the UE receives in a random access response (RAR) message, also known as Msg2 of a RACH procedure, first information for determining whether to apply a CP-OFDM waveform or a DFT-s-OFDM waveform to a Msg3 transmission.  The Msg3 is an initial transmission because it is part of the random access procedure for the UE to connect to the base station (i.e. establish a RRC connected state) before it can receive dedicated signaling}). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimezawa in order for the UE to receive information indicating which waveform to apply to a Msg3 as taught by Ly.  One would have been motivated to do so in order for the UE to send the Msg3 using a waveform that the base station is capable of receiving, thereby enabling the UE to successfully connect to the network to transmit and receive data, thereby ensuring quality of experience for the UE user.  (Ly ¶ ¶ [0077] – [0078]).  
	The combination of Shimezawa and Ly does not specifically teach that the PUSCH transmission is scheduled by a PDCCH.
	In analogous art, Son teaches that a PUSCH transmission is scheduled by a PDCCH (¶ [0207] location of a subframe of a scheduled . . . PUSCH may be indicated through a PDCCH . . . In this case, the location of the . . . PUSCH subframe may be indicated by an absolute subframe index or by the location of a relative subframe based on a scheduling PDCCH).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shimezawa and Ly in order for the PDSCH transmission to be scheduled by a PDCCH as taught by Son.  One would have been motivated to do so in order to enable cross subframe scheduling, thereby reducing the influence of interference between homogeneous or heterogeneous network which increases system throughput.  (Son ¶¶ [0007], [0207]).  

	Regarding claim 52, the claim is interpreted and rejected for the same reasons as set forth for claim 51.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413